DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
Claims 1, 4, and 10 have been amended, and claims 1-18 remain under consideration.  Applicant’s amendments and arguments have been thoroughly considered but were not found persuasive for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (PDA Journal of Pharmaceutical Science and Technology 68(6):651 [Nov-Dec 2014]; previously cited) in view of Kilianski et al (Emerging Infectious Diseases 22(8):1448 [Aug 2016]; previously cited), as evidenced by Qiagen (QIAamp Viral RNA Mini Kit [52904] Handbook [07/2020]; previously cited), Dietz et al (Neonatology 101:55 [2012]; previously cited), and Ambion (TURBO DNA-free Kit AM1907 [2012]; previously cited).
Richards et al teach next-generation sequencing based methods for identifying viral contamination of bioreactors producing biopharmaceuticals, as well as contaminated cell culture samples, which methods allow for identification of both known and novel contaminant species (see entire reference).  The methods taught by Richards et al meet all of the limitations of independent claims 1 and 10, with the exception of the requirement that the sequencing of viral nucleic acids be achieved “without amplifying the nucleic acids in the sample” (claim 1)/”without amplifying the extracted viral nucleic acids” (claim 10).  More particularly, Richards et al disclose obtaining bioreactor materials (or cell culture samples) and isolating RNA therefrom using the QIAamp Viral RNA Mini Kit following by TURBO DNAase treatment (see Materials and Methods at page 652) - which as evidenced by Qiagen (see entire reference, particularly the 
Richards et al teach the use of commercially available Illumina sequencing in performing sequencing to achieve viral identification (see page 652, right column), which is a methodology that typically comprises nucleic acid amplification; Richards et al thus fail to disclose a method meeting the final requirement of the claims with respect to sequencing without amplifying nucleic acids.
	Kilianski et al, like Richards et al, disclose methods in which nanopore sequencing is employed to rapidly sequence and detect/identify viral RNA (see entire reference).  Kilianski et al teach that nanopore sequencing was found to successfully accomplish rapid sequencing of unamplified viral RNA, noting that the nanopore sequencing method “is greatly accelerated compared to traditional next-generation sequencing library preparation, and was used with reagents and equipment suitable for austere conditions (e.g., little need to cold chain, steps not requiring PCR)” (see entire reference, particularly page 1450, left column).  Kilianski et al further state that the by the use of their method “the sample-to-answer time for RNA sequencing is greatly 
	In view of the teachings of Kilianski et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Richards et al so as to have substituted the nanopore sequencing of Kilianski et al for the Illumina sequencing taught by Richards et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits explicitly taught by Kilianski et al of more rapid viral identification (as noted above).
	With further regard to claims 2-4, Richards et al disclose the testing of CHO cells being employed as bioreactors in the production of biopharmaceuticals, meeting the requirements of the claims (see pages 651-652).  Regarding claim 6, Richards et al disclose an initial step of thawing frozen samples (see, e.g., Figure 1), which is sufficient to suggest a method encompassing a “freeze-thaw” technique that contributes to eukaryotic cell lysis.  Regarding claim 7, Richards et al as evidenced by Qiagen/Dietz et al disclose steps meeting the requirements of the claim.  Regarding claims 8-9 and 16, Richards disclose detecting RNA viruses (see pages 651-653), and further teach, e.g., that mouse minute virus (MMV) is a known bioreactor contaminant (see page 651, right column), suggesting a virus sufficient to meet the requirements of claim 9.  Regarding dependent claims 11-15, Richards et al teach an isolation procedure to target viral RNA, as well as sequence analysis that includes removing any eukaryotic (CHO) sequencing reads, which is sufficient to suggest what is claimed (see page 652, right column, and Figure 1).  Regarding claims 17-18, Kilianski et al teach nanopore sequencing, and 
The reply of July 15, 2021 traverses the rejection.
Claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Richards et al in view of Kilianski et al, as evidenced by Qiagen, Dietz et al, and Ambion, as applied to claim 1, above, and further in view of Johnson et al (Biotechnol. Bioeng. 114:21 [Jan 2017; online Aug 2016]; previously cited).
While Richards et al in view of Kilianski et al suggest viral identification in a contaminated sample as described above, neither reference discloses a further step of treating the sample to remove the viral contaminant, as required by claim 5.  
Johnson et al provide an overview of “viral safety assurance strategies” to be applied in the production of biopharmaceuticals (see entire reference).  Johnson et al teach that such processes include testing for viral contamination (i.e., the types of procedures suggested by Richards et al in view of Kilianski et al) (see entire reference, particularly page 22-page 24, left column), as well as treatment to achieve decontamination via viral clearance, inactivation and/or filtration (pages 24-29), both of which are necessary elements of processes to produce safe and usable biological products that meet regulatory requirements (see page 21).  In view of the teachings of Johnson et al, it would have been prima facie
The reply of July 15, 2021 does not provide a separate traversal of the present rejection, but rather relies on the traversal discussed above; accordingly, the response to those arguments set forth above applies equally herein.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kircher et al (Bioessays 32:524-536 [2010]; cited herein) provides an overview of different known high-throughput DNA sequencing methods known in 2010 (i.e., many years before applicant’s effective filing date); it is noted that Helicos HiliScope is taught as a high-throughput sequencing method that has the advantage of not requiring nucleic acid amplification (see entire reference, particularly pages 530-531)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634